UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-4586



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


RANDOLPH ALBERT HENDERSON,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-02-30)


Submitted:   January 9, 2003                 Decided:   January 21, 2003


Before WILLIAMS, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Robert M. Hamilton, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Randolph   Albert   Henderson       appeals   the   district   court’s

judgment order sentencing him to 169 months imprisonment and three

years of supervised release for violations of 18 U.S.C. § 1951

(2000) and 18 U.S.C. § 924(c)(1)(A) (2000).         We have reviewed the

record and find this appeal foreclosed by our decision in United

States v. Bayerle, 898 F.2d 28 (4th Cir. 1990).           Accordingly, the

judgment of the district court is affirmed.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                    AFFIRMED




                                     2